                                                                                                                                      FILED
                                                                                                                           2/2/2021 11:06 AM
                                                                                                                             FELICIA PITRE
      1 CIT/ESERVE
      Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                          Page 1 of 8 PageID 20                     DISTRICT CLERK
                                                                                                                      DALLAS 00., TEXAS
                                                                                                                       Alicia Mata DEPUTY

                                                        DC-21-01473
                                    CAUSE NO.

 ANGELICA RAMIREZ,                                          §      IN THE DISTRICT COURT
 Plaintif                                                   §
                                                            §

                                                            3
 V.                                                         §               JUDICIAL DISTRICT
                                                            §
                                                            §
                                                            §
                                                            §
 FIESTA MART, L.L.C.,                                       §
 Defendant.                                                 §      DALLAS COUNTY, TEXAS



              PLAINTIFF’S ORIGINAL PETITION AND WRITTEN DISCOVERY


TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, ANGELICA RAMIREZ, Plaintiff, complaining of and against FIESTA

MART, L.L.C., Defendant herein,                  and would respectfully Show unto the Court as follows:

                                          I. DISCOVERY CONTROL PLAN

1.        Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil Procedure

190.2. Written discovery requests to                  FIESTA MART, L.L.C.   are set forth in section   IX below.

Responses to discovery requests are due fty                     (50) days from the date Defendant, FIESTA

MART, L.L.C. is served with this Petition.
                                              II. PARTIES AND SERVICE

2.        Plaintiff, ANGELICA RAMIREZ, currently resides in Dallas, Texas.

3.        Defendant,       FIESTA MART, L.L.C.,             is a Corporation who may be served through its’

registered agent,        CT Corporation System,            located at1999 Bryan St., Ste. 900, Dallas, Texas

75201. Issuance of Citation is requested at this time.




Plaintiff’s Original Petition and Written Discovery                                                      Page   1   of 8

                                                                                                       EXHIBIT 5
     Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                          Page 2 of 8 PageID 21



                                                      III. JURISDICTION

4.        This Court has jurisdiction as Plaintiffs damages exceed the minimum jurisdictional

limits of this Court. This action seeks only monetary relief of $100,000.00 or less, including

damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. This

civil action does not exceed $74,999.99.                    Plaintiff stipulates that damages do not exceed

$74,999.99.

                                                         IV. VENUE

5.        Venue is proper in Dallas County, Texas, pursuant to 15.002(a)(l) of the Texas Civil

Practice and Remedies Code, because the occurrence that is the subject of this suit occurred in

Dallas County, Texas.

                                                          V. FACTS

6.        On or about January 4, 2020, in Dallas, Dallas County, Texas. Plaintiff,             ANGELICA

RAMIREZ would respectfully show                        the court that she was a business invitee at a store


owned/operated by the Defendant located at 611 W. Jefferson B1Vd., Dallas, Dallas County,

Texas.       While inside the premises of the Defendant, Plaintiff slipped and fell on a food

substance, possibly a grape, causing severe and incapacitating injury. Plaintiff states she did not

see the food on the oor              prior to her fall. Plaintiff was not warned of the dangerous condition

that existed. Plaintiff alleges that Defendant was guilty             of maintaining dangerous premises and

for failing to inspect the premises. Defendant had actual and/or constructive notice of the

dangerous condition.

7.        As a result of the Defendant’s negligent conduct, Plaintiff suffered personal injuries and

property.

8.        It was the Defendant,             FIESTA MART, L.L.C.        negligence, which was the proximate




Plaintiff’s Original Petition and Written Discovery                                                 Page 2 of 8
      Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                              Page 3 of 8 PageID 22



cause of Plaintiffs’ personal injuries and damages.

                     VI. NEGLIGENCE OF DEFENDANT FIESTA MART, L.L.C.

9.        The conduct of Defendant,                    FIESTA MART, L.L.C.,         was the proximate causes of

Plaintiff’s personal injuries in that Defendant, FIESTA MART, L.L.C.’s acts or omissions,

constituted negligence in following acts of negligence, to Wit:

          a.            failing to keep such a look out as a person of ordinary prudence would have

                        kept under similar circumstances;

          b.            failing to keep the premises safe;

          c.            failing to warn the Plaintiff that a dangerous condition existed on the premises;

          d.            failing to adequately repair the dangerous condition that existed on the

                        premises;

          e.            failing to inspect the premises prior to allowing customers and invitees on the

                        premises.

10.       Each of the above acts and omissions, singularly or in combination with each other, was

the proximate cause          of Plaintiff sustaining injuries and damages that are described below.

                                                        VII. DAMAGES

11.       As    a result    of the negligent conduct of Defendant, FIESTA MART, L.L.C., Plaintiff,

ANGELICA RAMIREZ,                   suffered injuries to various parts of her body.

12.       As a result of the injuries                 she sustained, Plaintiff,   ANGELICA RAMIREZ     incurred

reasonable and necessary doctor's and medical expenses for their necessary medical care and

attention in excess of $20,000.00. There is also a probability Plaintiff will incur additional

reasonable expenses for necessary medical care and attention in an amount unknown at this time.

13.       In addition Plaintiff suffered severe physical and mental pain, suffering and anguish and




Plaintiff’s Original Petition and Written Discovery                                                     Page 3 of 8
      Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                             Page 4 of 8 PageID 23



in all reasonable probability, will continue to suffer in this manner well into the future,              if not for
the balance     of her life.

l4.       As a proximate result of the negligence of Defendant, FIESTA MART, L.L.C. Plaintiff,

suffered injuries to her body in general. Plaintiff’s diminished ability to administer to her own

needs and the needs          of her family has been seriously impaired. In all probability, her ability           to

attend to customary household duties                 will continue   to be so impaired well into the future,   if not

for the balance of her natural life.

                                           VIII. DISCOVERY REQUESTS
                                                        Instructions

        For any requested information about a document that no longer exists or cannot be
located, identify the document; state how and when it passed out of existence, or when it could
no longer be located, and the reasons for the disappearance. Also, please identify each person
having knowledge about the disposition or loss, and identify each document evidencing the
existence or nonexistence of each document that cannot be located.

                                                         Denitions

          The following denitions              shall have the following meanings, unless the context requires
otherwise:

l. “Defendant,” “you,” or “your” means FIESTA MART, L.L.C., individually.

2.    “Plaintiff” means ANGELICA RAMIREZ.

3.    “Party” or “parties,” as well as party’s full or abbreviated name or a pronoun referring to a
      party, means the party, and where applicable, his or its agents, ofcers, directors, employees,
      partners, corporate agents, subsidiaries, afliates, or any other person acting in concert with
      him or it, or under his or its control, whether directly or indirectly, including any attorney.

4.    “Possession, custody, or control” of an item means that the person either has physical
      possession of the item or has a right to possession that is equal or superior to the person who
      has physical possession on the item.

5.    “File”  means any collection or group of documents maintained, held, stored, or used
      together, including, without limitation, all collections of documents maintained, held, or
      stored in folders, notebooks, or other devices for separating or organizing documents.




Plaintiffs Original Petition and Written Discovery                                                        Page 4 of 8
      Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                         Page 5 of 8 PageID 24



6.    “Person” means any natural person, corporation, rm, association, partnership, joint venture,
      proprietorship, governmental body, or any other organization, business, or legal entity and all
      predecessors or successors in interest.

7.    “Communication” means any oral or written communication of which the Defendant has
      knowledge, information, or belief.

8.    “Date” means the exact date, month, and year,             if ascertainable,   or,   if not,   the best available
      approximation.

9.    “Mobile device” means cellular telephone, satellite telephone, pager, personal digital
      assistant, palm top computer, hand-held computer, electronic rolodex, e-book, or walkie-
      talkie.

10.   “Identify” or “describe,” when referring to a person, means you must state the following:

                a. The full name.
                b. The present or last known residential address and residential telephone number.
                c. The present or last known ofce address and ofce telephone numbers.
                d. The present occupation, job title, employer, and employer’s address at the time of
                   the event or period referred to in each particular request.
                e. In the case of any entity, identify the ofcer,     employee, or agent most closely
                   connect with the subject matter of the request and identify the ofcer who is
                   responsible for supervising that ofcer or employee.

11.   “Identify” or “describe,” when referring to a document, means you must state the following:

                a. The nature (e.g. letter, handwritten note) of the document.
                b. The title or sheading that appears on the document.
                c. The date of the document and the date of each addendum, supplement, or other
                   addition or change.
                d. The identity of the author and of the signer of the document, and of the person on
                   whose behalf or at Whose request or direction the document was prepared or
                   delivered.
                e. The recent location of the document, and the name, address, position or title, and
                   telephone number of the person or persons having custody of the document.

12. The word “and” means “and/or.” The word                 “or” means “or/and.”

l3. The word “vehicle” means                 a vehicle that is involved in motor vehicle accident that is the
    subject of this suit.

14. Accident,” “incident,” or “collision” means the slip and fall that occurred on or about January
    14, 2020 between plaintiff and defendant, forming the basis of this lawsuit




Plaintiffs Original Petition and Written Discovery                                                            Page 5 of 8
         Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                 Page 6 of 8 PageID 25



                Rule 194 REQUESTS FOR DISCLOSURE to FIESTA MART, L.L.C.

Please take notice that pursuant to Rule 194, you are requested to disclose the following
information or material:

         The correct names of the parties to the lawsuit;
         b. The name, address and telephone number of any potential parties;
         The legal theories and, in general, the factual basis of the responding party’s claims or
         defenses;
         The amount and method of calculating economic damages;
         The name, address, and phone numbers of persons having knowledge of relevant facts, and a
         brief statement of each identied person’s connection with the case.
         For any testifying expert:
             (1) The expert’s name, address and phone number;
             (2) The subject matter on Which the expert will testify;
             (3) The general substance of the expert’s mental impressions and opinions and      brief
                 summary of the basis for them, or  if the expert is not retained by, employed by, or
                 otherwise subject to the control of the responding party, documents reecting such
                 information;
             (4) If the expert is retained by, employed by, or otherwise subject to the control of the
                 responding party:
                 a. All documents, tangible things, reports, models, or data compilations that have
                     been provided to reviewed by, or prepared by or for the expert in anticipation of
                     the expert’s testimony, and
                 b. The expert’s current resume and bibliography
         Any discoverable indemnity and insuring agreements;
WHP‘QG




         Any discoverable settlement agreements;
         Any discoverable witness statements;
         In a suit alleging physical or mental injury and damages from the occurrence that is the
         subject of the case, all medical records and bills that are reasonably related to the injuries or
         damages asserted or, in lieu thereof, an authorization permitting the disclosure of such
         medical records and bills;
         In a suit alleging physical or mental injury and damages from the occurrence that is the
         subject of the case, all medical records and bills obtained by the responding party by virtue of
         an authorization by the requesting party.
         The name, address, and telephone number of any person who may be designated as a
         responsible third party.

                                          REQUEST FOR RULE     196.1   PRODUCTION

REQUEST NO.          Produce a copy of any and all videotapes and/or photographs taken on
                        1:
January 4, 2020 and/or depicting the condition of the store within 24 hours of the alleged
incident related to this lawsuit. This request includes any surveillance lms and/or videos taken
on January 4, 2020.




Plaintiff’s Original Petition and Written Discovery                                               Page 6 of 8
     Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                         Page 7 of 8 PageID 26



REQUEST NO. 2: Produce a copy of any and all Witness statements, incident reports and
accidents reports made a result of this incident.

                                                        PRAYER

          WSHEREFORE, Plaintiff will                  respectfully request that Defendant be cited to appear

and answer, and that on nal                  trial, Plaintiff be awarded judgment against Defendant for the

following:

     a.   Actual damages, of medical bills in excess of $20,000.00 for ANGELICA RAMIREZ,

          which are necessary and reasonable for these types of services in Dallas County, Texas;

          and for future medical attention in amounts unknown at this time;

     b.   Monetary damages of $30,000.00 for past physical pain and suffering and mental anguish

          found to be reasonable and just by the trier of fact for each Plaintiff;

     c.   Monetary damages of $20,000.00 for future physical pain and suffering and mental

          anguish as found to be reasonable and just by the trier of fact for Plaintiff;

     d.   Physical and wage impairment as determined by the trier of fact;

     e.   Pre and post judgment interest at the maximum legal rate;

     f.   Cost of Court;

     g.   and for such other and further relief, at law or in equity, to which Plaintiff will be justly

          entitled.




Plaintiff’s Original Petition and Written Discovery                                                 Page 7 of 8
    Case 3:21-cv-00761-N Document 1-5 Filed 04/01/21                      Page 8 of 8 PageID 27




                                                     Respectfully submitted,

                                                     R. E. LOPEZ & MORALES

                                                     550 E 15th St, Suite 200
                                                     Plano, TX 75074
                                                     Ph. 469-209-7727
                                                     Fax 888-601-4934
                                                     Service@NorthTxLaw.c0m




                                                       Vgwm/
                                                     By:
                                                     R. Eric Lopez
                                                     State Bar No.: 24049894
                                                     Dan Morales
                                                     State Bar No.: 24049056




Plaintiffs Original Petition and Written Discovery                                         Page 8 of 8
